                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  SCHIFF FOOD PRODUCTS CO., INC.,                 Civil Action No. 18-9017 (SDW) (CLW)

               Plaintiff,

  v.                                              ORDER

  TURER BITKISEL URETIM
                                                  October 25, 2019
  HAYVANCILIK, INSAAT, SU
  URUNLERI, ORMAN URUNLERI
  TARIM GIDA SANAYI VE TICARET
  ANONIM SIKARETI d/b/a TURER
  BITKISEL A.S. TEPECIK MAH and
  CELSAN ITHALAT IHRACAT VE
  TICARET LIMITED SIRKETI,

               Defendants.


       THIS MATTER having come before the Court upon Plaintiff Schiff Food Products Co.,

Inc.’s (“Plaintiff”) Motion for Default Judgment (D.E. 18) against Defendants Turer Bitkisel

Uretim Hayvancilik, Insaat, Su Urunleri, Orman Urunleri Tarim Gida Sanayi Ve Ticaret Anonim

Sikareti (“Turer”) and Celsan Ithalat Ihracat Ve Ticaret Limited Sirketi (“Celsan,” collectively

“Defendants”), Defendants’ Motions to Vacate Default (D.E. 23 and 29), and Celsan’s Motion to

Compel Arbitration (D.E. 25), for the reasons set forth on the record on October 24, 2019,

       IT IS on this 25th day of October 2019, ORDERED as follows:

       1.     Plaintiff’s Motion for Default Judgment (D.E. 18) is DENIED;

       2.     Defendants’ Motions to Vacate Default (D.E. 23 and 29) are GRANTED;
       3.      Plaintiff’s Complaint (D.E. 1) is sua sponte DISMISSED WITHOUT

PREJUDICE as to Turer for the reasons stated on the record, including for lack of personal

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2);

       4.      Celsan’s Motion to Compel Arbitration (D.E. 25) is GRANTED; and

       5.      This matter shall be administratively terminated until the conclusion of the

arbitration proceeding between Plaintiff and Celsan. Thereafter, if appropriate, Plaintiff may

request that the Court reinstate this case to the Court’s active docket.

       SO ORDERED.


                                                              s/ Susan D. Wigenton
                                                              SUSAN D. WIGENTON
                                                              UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Cathy L. Waldor, U.S.M.J.
      Parties




                                                  2
